Title: To Thomas Jefferson from George Hammond, 9 May 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia 9th May 1792
          
          I avail myself of your obliging permission to communicate to you informally the opinions of Mr. Pagan’s Counsel, which have been transmitted to me from Boston, and also the opinion of Mr. Tilghman of this city, whom I directed Mr. Pagan’s agent here to consult on the proper mode of application for a Writ of error to the supreme Court of the United States.
          Should the Attorney General coincide in sentiment with these Gentlemen I flatter myself that it will not be deemed absolutely necessary for Mr. Pagan to persist in an application for a Writ of error, which these Gentlemen imagine no federal judge will grant, and which, if granted, would subject Mr. Pagan to the obligation of finding bail for the whole amount of the judgment costs and interest, and to the subsequent delay of a tedious protracted and expensive Law-suit.
          I hope to learn from you the Attorney-Generals sentiments upon this subject shortly, and in the mean time I have the honor to be, with the greatest sincerity, My dear Sir Your much obliged & faithful humble Servant,
          
            Geo. Hammond
          
        